Case 5:17-cv-01302-D Document 101-5 Filed 12/06/19 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT OF

FOR THE WESTERN DISTRICT OF OKLAHOMA

SEAN SMITH and CRYSTAL
SMITH,

Plaintiffs,

VS. Case No. 5:17-cv-1302D

CSAA FIRE & CASUALTY
INSURANCE COMPANY,

Defendant.

ee es a

 

DEPOSITION OF CHAD WHITE HECKMAN
TAKEN ON BEHALF OF THE PLAINTIFF
IN OKLAHOMA CITY, OKLAHOMA

ON OCTOBER 23, 2018

REPORTED BY: SUSAN J. FENIMORE, CSR, RPR

PLAINTIFF'S
EXHIBIT

S

 
Case 5:17-cv-01302-D Document 101-5 Filed 12/06/19 Page 2 of 4

 

 

Chad Heckman October 23, 2018
Page 24

1 A Yes.

2 QO Do you have a personnel file at the

3 company?

4 A Can you elaborate on that?

5 Q Sure. How often are they auditing your

6 performance, once a year or twice a year?

7 A Every month they are taking a few files and
8 reviewing them.

9 Q Oh, that's the auditing claims. I mean, do
10 they ever sit down and discuss with you your

11 performance metrics or talk to you about, you know,
12 this and this happened this year, next year we want
13 you to focus on this or career planning kind of

14 stuff? You know, like once a year they'll do like a
15 sit-down and talk with you in your boss' office, like
16 a performance review, if you will. Do you understand
17 what I'm asking?

18 A I do understand and they do a -- there is a
19 yearly review where they go over your plan and how
20 you're doing. But then throughout the year, there
21 are one-on-one meetings that I have with my
22 supervisor to tell me how I'm doing, what I can, you
23 know, improve on, as well.
24 Q And those -- do they give you evaluations
25 or anything like that in writing?

 

 

D&R REPORTING & VIDEO, INC.
(800)771-1500 / depo@drreporting.com
Case 5:17-cv-01302-D Document 101-5 Filed 12/06/19 Page 3 of 4

 

Chad Heckman October 23, 2018
Page 25
Hl A They give you like reports as far as how --
2 that's where the internal reviewing of your claims.
3 If they take some files, they can give you feedback

4 on those and give you essentially the report on how
5 you did. And that's kind of how you're getting your

6 feedback.

7 Q Have you ever received an OID complaint on
8 one of your claims?
9 A You mean the Oklahoma Insurance Department?
10 Q Yes, sir.
11 A Yes.
12 Q How many?
13 A I do not know.
14 Q More than two?
15 A Yes.
16 Q Are any of these related to earthquakes?
17 A Not that I'm aware of.
18 Q Are any of them related to engineers?
19 A Not that I'm aware of.
20 Q If you had OID complaints, who sends the
21 response?
22 A My supervisor.
23 Q Who's your supervisor?
24 A As of right now, it is Robin Burch.
25 Q Oh, right, I'm sorry, you already told me

 

 

 

D&R REPORTING & VIDEO, INC.
(800)771-1500 / depo@drreporting.com
Case 5:17-cv-01302-D Document 101-5 Filed 12/06/19 Page 4 of 4

 

Chad Heckman October 23, 2018
Page 140
1 policy and you said you could determine it based on

2 the dec page?
3 A Yes,
4 MR. ANDREWS: That's this second page from

5 Exhibit 12.

6 MR. ENGEL: Thanks.

7 THE WITNESS: So they have the specified

8 additional insurance coverage A, extended replacement
9 cost coverage on that. And they don't have an
10 exclusion either on here for certain coverages where
11 it's actual cash value only. You can have
12 endorsements that make it an actual cash value only.
13 Q (By Mr. Engel) Okay. So to you, this is a
14 replacement cost policy, right?

15 A They have -- yes, they can have the
16 replacement cost value.

17 Q so the market value, when you're writing an
18 estimate for this home, the market value would never

19 be a factor?

20 A For repairs, no, because we're not going to
21 look at the market value of the house, we're going to
22 look at the damages and what's it going to cost to

23 make those repairs.

24 Q Right. And I understand it's your position

25 that none of these are covered, right?

 

 

 

D&R REPORTING & VIDEO, INC.
(800)771-1500 / depo@drreporting.com
